

	

		II

		109th CONGRESS

		1st Session

		S. 1259

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 16, 2005

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to

		  extend the requirement for reports from the Secretary of Veterans Affairs on

		  the disposition of cases recommended to the Secretary for equitable relief due

		  to administrative error and to provide improved benefits and procedures for the

		  transition of members of the Armed Forces from combat zones to noncombat zones

		  and for the transition of veterans from service in the Armed Forces to civilian

		  life.

	

	

		1.Short titleThis Act may be cited as the

			 Veterans Employment and Transition

			 Services Act.

		2.Extension of reporting

			 requirements on equitable relief casesSection 503(c) of title 38, United States

			 Code, is amended by striking December 31, 2004 and inserting

			 December 31, 2009.

		3.Veteran-to-veteran

			 preseparation counseling

			(a)Accessibility

			 of information

				(1)In

			 generalChapter 58 of title

			 10, United States Code, is amended by adding at the end the following:

					

						1154.Veteran-to-veteran

				preseparation counseling

							(a)Cooperation

				requiredThe Secretary of

				Defense and the Secretary of Homeland Security shall carry out a program to

				facilitate the access of representatives of military and veterans’ service

				organizations and representatives of military and veterans’ services agencies

				of States to provide preseparation counseling and services to members of the

				armed forces who are scheduled, or are in the process of being scheduled, for

				discharge, release from active duty, or retirement.

							(b)Elements of

				programThe program carried

				out under this section shall—

								(1)authorize representatives of military and

				veterans’ service organizations and representatives of military and veterans’

				services agencies of States to participate in the preseparation counseling and

				other assistance provided to members under the programs carried out under

				sections 1142 and 1144 of this title; and

								(2)provide support for the outreach programs

				of such organizations and agencies by providing the organizations and agencies

				with the names and addresses of members of the armed forces described in

				subsection (a).

								(c)LocationsSubject to subsection (e), the program

				under this section shall provide for access to members—

								(1)at each installation of the armed

				forces;

								(2)at each armory and military family support

				center of the National Guard;

								(3)at each inpatient medical care facility of

				the uniformed services administered under chapter 55 of this title; and

								(4)in the case of a member on the temporary

				disability retired list under section 1202 or 1205 of this title who is being

				retired under another provision of this title or is being discharged, at a

				location reasonably convenient to the member.

								(d)Waiver of

				access restrictionsIn

				carrying out elements of the program described in subsection (b), the Secretary

				of Defense and the Secretary of Homeland Security may waive the applicable

				provisions of the regulations promulgated under section 264(c) of the

				Health Insurance Portability and Accountability

				Act of 1996 (42 U.S.C. 1320d–2 note) to the extent necessary to

				ensure that representatives of military and veterans’ service organizations and

				representatives of military and veterans’ services agencies of States have

				access to members and former members of the uniformed services in medical

				treatment facilities of the uniformed services to fulfill the purposes of this

				title.

							(e)Consent of

				members requiredAccess to a

				member of the armed forces under the program under this section is subject to

				the consent of the

				member.

							.

				(2)Clerical

			 amendmentThe table of

			 sections at the beginning of chapter 58 of title 10, United States Code, is

			 amended by adding at the end the following:

					

						

							1154. Veteran-to-veteran

				preseparation

				counseling.

						

						.

				(b)Department of

			 Veterans Affairs

				(1)In

			 generalSubchapter I of

			 chapter 17 of title 38, United States Code, is amended by adding at the end the

			 following:

					

						1709.Veteran-to-veteran

				counseling

							(a)Cooperation

				requiredThe Secretary shall

				carry out a program to facilitate the access of representatives of military and

				veterans’ service organizations and representatives of military and veterans’

				services agencies of States to veterans, furnished care and services under this

				chapter to provide information and counseling to such veterans on the care and

				services authorized by this chapter, and other benefits and services available

				under the laws administered by the Secretary.

							(b)Facilities

				coveredSubject to subsection

				(d), the program carried out under this section shall provide for access to

				veterans described in subsection (a) at each facility of the Department or

				non-Department facility at which the Secretary furnishes care and services

				under this chapter.

							(c)Waiver of

				access restrictionsIn

				carrying out the program under this section, the Secretary may waive the

				applicable provisions of the regulations promulgated under section 264(c) of

				the Health Insurance Portability and

				Accountability Act of 1996 (42 U.S.C. 1320d–2 note) to the extent

				necessary to ensure that representatives of military and veterans’ service

				organizations and representatives of military and veterans’ services agencies

				of States have access to veterans described in subsection (a) at the facilities

				referred to in subsection (b) to fulfill the purposes of this title.

							(d)Consent of

				veterans requiredAccess to a

				veteran under the program under this section is subject to the consent of the

				veteran.

							.

				(2)The table of sections at the beginning of

			 chapter 17 of title 38, United States Code, is amended by inserting after the

			 item relating to section 1708 the following:

					

						

							1709. Veteran-to-veteran

				counseling.

						

						.

				4.Separation counseling

			 and transition assistance

			(a)Separation of

			 reenlistment and separation counselingSection 1142(a) of title 10, United States

			 Code, is amended by adding at the end the following:

				

					(4)The Secretary concerned shall ensure that

				preseparation counseling under this section is provided by personnel and

				offices that are not responsible for encouraging service members to reenlist so

				that readjustment counselors can focus completely on assisting separating

				service

				members.

					.

			(b)Transition

			 assistance programSection

			 1144(c) of title 10, United States Code, is amended—

				(1)by striking shall encourage

			 and inserting “shall—

					

						(1)encourage

						;

				(2)by striking the period at the end and

			 inserting ; and; and

				(3)by adding at the end the following:

					

						(2)establish separation assistance

				participation rates as a performance measure for commanding officers to ensure

				that such officers actively encourage such members to participate in the

				program under this section; and

						(3)submit a report to Congress, not later than

				March 31 of each year, describing the rates of participation in such program by

				each branch of service and at each military

				installation.

						.

				

